IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
TASHAUNA SIMPSON,

              Petitioner,

v.                                                     Case No. 5D17-2007

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed October 6, 2017

Petition for Belated Appeal
A Case of Original Jurisdiction.

Tashauna Simpson, Ocala, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee, and, Kaylee D. Tatman,
Assistant Attorney General, Daytona
Beach, for Respondent.


PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the July 22, 2016,

judgments and sentences in Case Nos. 2015-CF-003187-A-O, 2015-CF-004451-A-O, in

the Circuit Court in and for Orange County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


SAWAYA, EVANDER and EDWARDS, JJ., concur.